DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the adhesion layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Because in claim 1, there is no "an adhesion layer", it is unclear which adhesion layer it refers to. Thereby as being indefinite, claim 4 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the adhesion layer" to be --the optional adhesion layer--, based on claim 1.
Claim 9 recites the limitation "the periodicity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Because in claims 1-2, there is no "a periodicity", it is unclear which periodicity it refers to. Thereby as being indefinite, claim 9 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the periodicity" to be --a periodicity--.
Claim 10 is rejected because it depends upon claim 9; it is likewise rejected under the same rationale as that set forth above with respect to claim 9.
Claim 13 recites the limitation “the adhesion layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Because in claim 1, there is no "an adhesion layer", it is unclear which adhesion layer it refers to. Thereby as being indefinite, claim 13 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the adhesion layer" to be --the optional adhesion layer--, based on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 2008/0316490, hereinafter “Yen `490”).
Regarding claim 1, Yen `490 discloses a plasmonic device (Figs. 1-4) to enhance optical processes in samples lying on or in the proximity of the surface of the device (paragraph [0021] “a sample-containing liquid 20 (the liquid containing the material to be tested) is disposed on the metallic detection film 11 and the metallic grating structure 13 to generate surface plasmon resonance”), wherein the device comprises:
a substrate (11; [0021]),
a plasmonic structure comprising:
a full metal layer (12; [0021]) and
a metal grating (13; [0021]) in connection with the full metal layer and


Regarding claim 2, Yen `490 discloses the limitations of claim 1 above, and further discloses that the metal grating of the device comprises elongated metal stripes (see the elongated stripes of 13 in Fig. 1) and elongated empty spacing or grooves between the stripes (see the grooves formed between the elongated stripes in Fig. 1).

Regarding claim 12, Yen `490 discloses the limitations of claim 1 above, and further discloses wherein the substrate of the plasmonic device comprises materials, the most usual being coverslip glass (borosilicate glass), quartz, normal glass (silica glass), calcium fluoride (CaF2) or silicon ([0021] “a glass substrate 11”).

Regarding claim 13, Yen `490 discloses the limitations of claim 1 above, and further discloses wherein the optical adhesion layer (see 112(b) rejections above) is deposited using materials of chromium, titanium or TiO2 ([0022]  “The adhesive layer 111 is an about 3 nm thick film made of titanium, aluminum or chromium”).

Regarding claim 14, Yen `490 discloses the limitations of claim 1 above, and further discloses wherein the full metal layer or the metal grating comprises any plasmonic materials, gold, silver, copper, platinum, palladium, or aluminium, or any other material that enhances the optical processes ([0021] "The metallic grating structure 13 is made of gold, silver or copper”).
Regarding claim 19, Yen `490 discloses a method for manufacturing a plasmonic device (Figs. 1-4), wherein the method comprises:
providing a plasmonic structure (12, 13, 111; [0021]) on a substrate, said plasmonic structure comprising
a full metal layer (12; [0021]) and
a metal grating (13; [0021]) in connection with the full metal layer and
providing an optional adhesion layer (111; [0022]) between the substrate and the plasmonic structure or an optional protective layer above the full metal layer or metal grating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable Yen `490.
Regarding claim 4, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not explicitly disclose that the thickness of the optical adhesion layer (see 112(b) rejections above)  is in the range of about 1-50 nm.
However, Yen `490 discloses that the thickness of the optical adhesion layer is 3 nm ([0022] “The adhesive layer 111 is an about 3 nm thick”) (A prima facie case of obviousness 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yen `490, wherein the thickness of the adhesion layer is in the range of about 1-50 nm, for the purpose of obtaining the adhesiveness of the full metal layer to a glass substrate (Yen `490: [0022]).

Regarding claim 5, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not explicitly disclose that the thickness of the full metal layer is in the range of 10-100 nm.
However, Yen `490 discloses that the thickness of the full metal layer is 10 nm ([0032] “the metallic detection film 12 has a thickness of 10 nm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yen `490, wherein the thickness of the full metal layer is in the range of 10-100 nm, for the purpose of utilizing a periodic grating structure to make surface plasmon resonance (Yen `490: [0029]).

Regarding claim 7, Yen `490 discloses the limitations of claim 2 above.

However, Yen `490 discloses that the width of the elongated metal stripes in the metal grating is 224 nm ([0032] “the metallic grating structure 13 has a period of 448 nm and a spacing of 224 nm” teaching the width of the metal stripe, i.e., 448 nm – 224 nm = 224 nm) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yen `490, wherein the width of the elongated metal stripes in the metal grating is in the range of 10-1000 nm, for the purpose of utilizing a periodic grating structure to make surface plasmon resonance (Yen `490: [0029]).

Regarding claim 8, Yen `490 discloses the limitations of claim 2 above.
Yen `490 does not explicitly disclose that the empty spacing or grooves between the two adjacent elongated metal stripes in the metal grating is in the range of 10-1000 nm.
However, Yen `490 discloses that the empty spacing or grooves between the two adjacent elongated metal stripes in the metal grating is 224 nm ([0032] “the metallic grating structure 13 … a spacing of 224 nm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings 

Regarding claim 9, Yen `490 discloses the limitations of claim 2 above, and further discloses that a periodicity of the adjacent elongated metal stripes in the metal grating (see 112(b) rejections above) comprises the sum of the width of one elongated metal stripe and the width of the empty spacing or grooves of two adjacent elongated metal stripes (Fig. 2 and [0032]), and wherein the periodicity is selected to resonate with either the molecular vibrational frequency of a substance in the sample or the frequency of an LED light or both of them (see [0031]-[0032] teaching the white light-emitting diode emits an incident light with wavelengths ranging from 500 to 900 nm (333 THz-600 THz) to induce surface plasmon resonance for the periodic grating structure). 
Yen `490 does not necessarily disclose the periodicity is selected to resonate with the frequency of the exciting laser light.
However, Yen `490 discloses a white light-emitting diode replaces laser to function as a light source ([0008]).
Thereby, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know that the Yen `490 plasmonic device can be excited by the frequency of the LED light or the frequency of the exciting laser light. One would have been motivated to consider the given fabrication factors (Yen `490; [0008]). 

Regarding claim 10, Yen `490 discloses the limitations of claim 9 above.
Yen `490 does not explicitly disclose that the periodicity in the metal grating is in the range of 10-1000 nm.
However, Yen `490 discloses that the periodicity in the metal grating is 448 nm ([0032] “the metallic grating structure 13 has a period of 448 nm) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yen `490, wherein the periodicity in the metal grating is in the range of 10-1000 nm, for the purpose of utilizing a periodic grating structure to make surface plasmon resonance (Yen `490: [0029]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Yen `490 in view of Suzuki (US 2020/0182789).
Regarding claim 3, Yen `490 discloses the limitations of claim 1 above.
While Yen suggests using a common glass substrate for the substrate ([0008]), Yen `490 does not necessarily disclose the thickness of the substrate is in the range of 50 μm-5 mm.
Suzuki discloses a thickness of a common glass substrate of 1.1 mm ([0112] a glass substrate (glass substrate: TEMPAX, thickness of the glass substrate: 1.1 mm”; see also [0112]-[0126]) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]). 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Yen `490 in view of AAPA (Applicant Admitted Prior Art).
Regarding claim 17, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not necessarily disclose that the plasmonic device is configured to enhance the optical processes of fluorescence, second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG), and two photon excited fluorescence (TPEF) (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yen `490 teaches a structure, i.e., a surface plasmon resonance detector capable of creating the surface plasmonic effect).
AAPA discloses that  SP nanostructures have been used to enhance the linear and nonlinear optical phenomena including second harmonic generation (SHG), third harmonic generation (THG), sum frequency generation (SFG) and two photon excited fluorescence (TPEF) (BACKGROUND).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to use the Yen `490 plasmonic device, where the plasmonic 

Regarding claim 18, Yen `490 discloses the limitations of claim 1 above, and further discloses the plasmonic structure comprises nanograting structures with elongated grooves and comprises predefined continuous shape and patterns (Figs. 1-2).
Yen `490 does not necessarily disclose enhancing four wave mixing (FWM) signal intensity without two photon excited luminescence (TPEL) background in SECARS imaging (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). Yen `490 teaches a structure, i.e., a surface plasmon resonance detector capable of creating the surface plasmonic effect).
AAPA discloses that SP nanostructures have been used to enhance the linear and nonlinear optical phenomena including four wave mixing (FWM) and two photon excited fluorescence (TPEF) spectroscopy (AAPA: BACKGROULD).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to use the Yen `490 plasmonic device, where the plasmonic device is configured to enhance the known linear and nonlinear optical phenomena, to use the surface plasmonic device for chemical, biological and medical imaging and sensing applications (AAPA: BACKGROULD).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Yen (US 2011/0085172, hereinafter Yen `172).
Regarding claim 6, Yen `490 discloses the limitations of claim 1 above.
However, Yen `490 does not disclose that the thickness of the metal grating is in the range of 10-200 nm.
Yen `172 discloses that the thickness of the metal grating is in the range of (see the metal grating 20 in Fig. 1 and [0019] “The silver layer 212 … a thickness of 38 nm. The silver layer 222 … a thickness of 5 nm. Both the gold layers 211 and 221 … a thickness of 5 nm.” teaching the thickness of the metal grating 20 is in the range of 5nm and 38nm” teaching the thickness being in the range of 10 - 43 nm) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yen `172, wherein the thickness of the metal grating is in the range of 10-200 nm, for the purpose of utilizing surface plasmon resonance (Yen `172: [0019]).

Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Yamamoto (US 2013/0140976).
Regarding claim 11, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not disclose that the thickness of the protective layer is in the range of 1-50 nm.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: [0172], [0180], [0182])

Regarding claim 15, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not disclose that the protective layer comprises any dielectric materials, Al2O3, TiO2, or SiO2.
Yamamoto discloses that a protective layer is SiO2 (Fig. 8 and [0184]-[0185]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yamamoto, wherein the thickness of the protective layer is in the range of 1-50 nm, for the purpose of preventing the metal layer from being corroded due to the measurement specimen (Yamamoto: [0172], [0180], [0182])
Regarding claim 20, Yen `490 discloses the limitations of claim 19 above, and further discloses the providing of the plasmonic structure comprising a full metal layer or a metal grating is performed by using electron beam lithography (EBL) or nanoimprint lithography (NIL) techniques, the lift-off technique or by wet or dry etching process ([0011]).
However, Yen `490 does not disclose the providing of the optional protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD).
Yamamoto discloses that the providing of the optional protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD) ([0175]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Yen `490 plasmonic device with the teachings of Yamamoto, wherein the providing of the optional protective layer is performed by using deposition methods of vacuum evaporation, sputtering, plasma enhanced chemical vapor deposition (PECVD), or atomic layer deposition (ALD), for the purpose of providing the protective layer using a well-known thin film-forming method (Yamamoto: [0175], [0191]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yen `490 in view of Chan (US 2006/0215154).
Regarding claim 16, Yen `490 discloses the limitations of claim 1 above.
Yen `490 does not necessarily disclose that the plasmonic device is configured to enhance the optical processes of Raman scattering (RS), linear and nonlinear surface enhanced 
Chan discloses Raman spectroscopy or related techniques known in the art for detection of analytes includes at least normal Raman scattering, surface enhanced resonance Raman scattering, coherent anti-Stokes Raman spectroscopy and stimulated Raman scattering ([0065]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to use the Yen `490 plasmonic device to enhance the known linear and nonlinear optical phenomena, for the purpose detection of analytes (Chan: [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871